COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                         NO. 2-10-147-CR
 
 
KENNETH
K. MCMILLAN                                                                   APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
 
                                                        ----------
          FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered “Appellant=s
Motion To Withdraw Notice Of Appeal And Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                               PER CURIAM
PANEL:  MEIER, J.;
LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 28,
2010 




[1]See Tex. R. App. P. 47.4.